Order, Supreme Court, New York County (Charles H. Solomon, J.), entered on or about February 27, 2007, which denied defendant’s CPL 440.10 motion to vacate a judgment, same court and Justice, rendered on or about January 25, 2000, and denied his CPL 440.20 motion to set aside his sentence, unanimously modified, on the law, to the extent of vacating defendant’s sentence and remanding for resentencing, and otherwise affirmed.
Although defendant’s conviction required the imposition of a term of postrelease supervision (PRS), the court did not mention PRS during the plea allocution (see People v Catu, 4 NY3d 242 [2005]), and failed to impose any term of PRS at sentencing, either orally or otherwise (see People v Sparber, 10 NY3d 457 [2008]). However, defendant did not raise any issue relating to PRS on his direct appeal to this Court. Defendant was not *411entitled to raise, by way of a CPL 440.10 motion, a claim that the lack of a warning that his sentence would include PRS rendered the plea involuntary under Catu, because “the omission at issue is clear from the face of the record” (People v Louree, 8 NY3d 541, 546 [2007]; see also People v Cooks, 67 NY2d 100 [1986]; CPL 440.10 [2] [c]). People v Hill (9 NY3d 189 [2007] , cert denied 553 US —, 128 S Ct 2430 [2008]) is not to the contrary, as the issue there was raised on direct appeal. There was no impediment to defendant raising this issue on his direct appeal, and to the extent he contends the attorney who represented him on that appeal rendered ineffective assistance, that claim would require a coram nobis motion addressed to this Court (see People v Cuadrado, 37 AD3d 218, 223 [2007], affd 9 NY3d 362 [2007]).
Nevertheless, defendant’s sentence is presently unlawful because it does not include a period of PRS. Concur—Friedman, J.P, Sweeny, McGuire, Renwick and Freedman, JJ.
Reargument granted and, upon reargument, the decision and order of this Court entered on December 23, 2008 (57 AD3d 390 [2008] ) recalled and vacated and a new decision and order substituted therefor.